Case 1:20-cv-00150-JAW Document 10 Filed 08/27/20 Page 1 of 1      PageID #: 34



                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


ABIL TESHOME,                             )
                                          )
                        PLAINTIFF         )
                                          )
V.                                        )       CIVIL NO. 1:20-CV-150
                                          )
MAINE STATE PRISON,       ET AL.,         )
                                          )
                        DEFENDANTS        )


                            ORDER OF RECUSAL


      In accordance with the provisions of 28 U.S.C. § 455, I hereby disqualify

myself from proceedings in this matter.

      SO ORDERED.

      DATED THIS 27TH DAY OF AUGUST, 2020

                                     /S/D. BROCK HORNBY
                                     D. BROCK HORNBY
                                     UNITED STATES DISTRICT JUDGE
